DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021 and 01/13/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6, 25, 26, 27, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al. (US 20190140344) in view of Tang et al. (US 20160118705).
Regarding claim 1:
Kirino et al. disclose (in Figs. 11A, 15, 16, 19, 20, 22, 25A and 25B) a transceiver (1000), comprising: a plurality of electrical channels (6) configured to transfer electromagnetic signals to a plurality of air waveguides (30), the plurality of electrical channels (6) each comprising a differential pair of microstrips (40) having first and second microstrips (See Figs.), the first microstrip (40) connected to a positive terminal (20a in Fig. 22) of a transceiver channel (defined by the strip line 40) and the second microstrip (40) connected  to a negative terminal (20a in Fig. 22) of the respective transceiver channel (defined by the strip line 40), the plurality of electrical channels (6) comprising an electrical channel (34) that terminates at a transition (G1/G2/S1) that provides a link between the electrical channel (34) and an air waveguide (31) that overlays the transition (G1/G2/S1), the transition (G1/G2/S1) comprising a region (20) of an exterior surface of a chip  package (2; See Figs.), the chip package (2) configured to support at least one transmitter or at least one receiver, the region (20) being overlaid by an end of the air waveguide (30).
Kirino et al. are silent on that the region surrounded by a solder ball fence configured to provide electromagnetic shielding for the air waveguide.
Tang et al. disclose (in Figs. 7A and 7B) the region surrounded by a solder ball fence (426) configured to provide electromagnetic shielding for the air waveguide (410).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement solder ball fence as taught by Tang et al. into the Kirino et al. for the benefit of providing a shielding effect and connecting the circuit waveguide interface to a waveguide or other element (Para. 0038, Lines 12-13).
Regarding claim 4:
Kirino et al. disclose the end of the air waveguide (30) that overlays the region includes a slot (36); the transition (G1/G2/S1) includes a pair of opposed solder ball transitions (defined by the 20; Para. 
Regarding claim 6:
Kirino et al. disclose the end of the air waveguide (30) that overlays the region is open (36); the transition (G1/G2/S1) includes a loop transitions transition having a continuous rectangular metallic loop that connects the first microstrip (40) to the second microstrip (40).
Kirino et al. are silent on that an electrical current flow passing through the loop transition creates a magnetic field that surrounds the loop transition; and the magnetic field surrounding the loop transition generates an electromagnetic signal that is transported through the air waveguide.
Tang et al. disclose an electrical current flow passing through the loop transition (418) creates a magnetic field that surrounds the loop transition (418); and the magnetic field surrounding the loop transition (418) generates an electromagnetic signal that is transported through the air waveguide (410).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement solder ball fence as taught by Tang et al. into the Kirino et al. for the benefit of providing a shielding effect and connecting the circuit waveguide interface to a waveguide or other element (Para. 0038, Lines 12-13).
Regarding claim 25:
Kirino et al. disclose the opposed solder ball transitions (defined by the 20) include first (defined by the 20a) and second (defined by the 20b) solder balls (Para. 0178, Lines 9-12); the first microstrip (40) terminates at the first solder ball (defined by the 20a); and the second microstrip (40) terminates at the second solder ball (defined by the 20b).
Regarding claim 26:
Kirino as modified are silent on that the loop transition has a perimeter equal to about one wavelength of a radar signal transmitted by the at least one transmitter or received by the at least one receiver.

Regarding claim 27:
Kirino et al. disclose (in Figs. 11A, 15, 16, 19, 20, 22, 25A and 25B) a transceiver (1000) comprising: a plurality of electrical channels (6) configured to transfer electromagnetic signals to a plurality of air waveguides (30 and 31), the plurality of electrical channels (6) each comprising co-planar waveguides (See Fig. 16) formed of three parallel metallic strips (40), the three parallel metallic strips (40) having a center strip and two outer strips (See Fig.), the center strip (40) connected to a positive terminal (20a) of a respective transceiver channel (defined by the strip line 40), the two outer strips each connected to a negative terminal (20b) of the respective transceiver channel (defined by the strip line 40), the co-planar waveguides (as shown in Fig. 16) configured to terminate at a transition (G1/G2/S1) within a region (20) of an exterior surface of a chip package(2), the chip package (2) configured to support at least one transmitter or at least one receiver.
Kirino et al. is silent on that the region being overlaid by an end of the air waveguide and surrounded by a solder ball fence configured to provide electromagnetic shielding for the air waveguide.
Tang et al. disclose (in Figs. 7A and 7B) the region (424) being overlaid by an end of the air waveguide (410) and surrounded by a solder ball fence (426) configured to provide electromagnetic shielding for the air waveguide (410).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement solder ball fence as taught by Tang et al. into the Kirino et al. for the benefit of providing a shielding effect and connecting the circuit waveguide interface to a waveguide or other element (Para. 0038, Lines 12-13).
Regarding claim 28:
Kirino et al. is silent on that the solder ball fence defines a gap through which the co-planar waveguides pass.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement solder ball fence as taught by Tang et al. into the Kirino et al. for the benefit of providing a shielding effect and connecting the circuit waveguide interface to a waveguide or other element (Para. 0038, Lines 12-13).
Regarding claim 30:
Kirino et al. (in Figs. 11A, 15, 16, 19, 20, 22, 25A and 25B) is silent on that the transition includes a monopole transition formed by extensions of the co-planar waveguides into the region overlaid by the end of the air waveguide; and the end of the waveguide that overlays the region is open.
However, Kirino et al. disclose (in Fig. 24) the transition (30, 31) includes a monopole transition (231) formed by extensions of the co-planar waveguides (230, 231 and 232) into the region overlaid by the end of the air waveguide (36); and the end of the waveguide (230, 231 and 232) that overlays the region (38) is open (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the monopole transition with the air waveguide as shown for the benefit of reducing electromagnetic wave leakages attributable to the millimeter wave IC (Para. 0229, Lines 14-15). 
Regarding claim 31:
Kirino as modified is silent on that the center strip includes a length extending into the region overlaid by the air waveguide; and the length is equal to about one quarter of a wavelength of a radar signal transmitted by the at least one transmitter or received by the at least one receiver.
Accordingly, it would have been an obvious matter of design consideration to size the center strip to be equal to about one quarter wavelength of a radar signal since radiating elements are sized for operation at targeted RF response and since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 7, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al. (US 20190140344) in view of Tang et al. (US 20160118705) as applied to claim 1 above and further in view of Pettus et al. (US 20120194303).
Regarding claim 7:
Kirino as modified is silent on that the end of the air waveguide that overlays the region is open; and the transition includes at least one bowtie transitions comprising opposing triangular metal pads that are in contact with the differential pairs microstrips.
Pettus et al. disclose (in Figs. 1B, 6A, 7A and 9) the end of the air waveguide (33B) that overlays the region is open (defined by opening length ‘a’); and the transition (26) includes at least one bowtie transitions (See Fig. 7A) comprising opposing triangular metal pads that are in contact with the differential pairs microstrips (261 and 262).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the bowtie with the air waveguide as taught by Pettus et al. into the modified device of Kirino for the benefit providing low-cost and efficient coupling methods for both single-ended and differential circuits (Para. 0008, Lines 2-4).
Regarding claim 23:
Kirino as modified is silent on that the at least one bowtie transition includes: a first triangular metal pad in contact with the first microstrip; and a second triangular metal pad in contact with the second microstrip and positioned opposite the first triangular metal pad.
Pettus et al. disclose (in Fig. 7A) the at least one bowtie transition (26) includes: a first triangular metal pad (267) in contact with the first microstrip (261); and a second triangular metal pad (268) in contact with the second microstrip (262) and positioned opposite the first triangular metal pad (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the triangular shaped metal pads as taught by Pettus et al. into the modified device of Kirino for the benefit of providing a low-cost and highly efficient coupling technique for semiconductor microwave, millimeter wave and sub-millimeter wave device energy transfer to and from standardized waveguide structures (Para. 0009, Lines 1-4).
Regarding claim 24:

Pettus et al. disclose an angle formed between the opposing triangular metal pads specifies a frequency bandwidth of the transition (Para. 0056, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the angle formed between the metal pads as taught by Pettus et al. into the modified device of Kirino for the benefit of achieving the desired frequency operational bandwidth with improved loss value (Para. 0056, Lines 4-8).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino et al. (US 20190140344) in view of Tang et al. (US 20160118705) as applied to claim 1 above and further in view of Weinreb et al. (US Pat. 5867073).
Regarding claim 36:
Kirino as modified is silent on that the transition includes a patch transition comprising a metal pad that is in contact with the center strip of the co-planar waveguides; and the two outer strips form a ground plane.
Weinreb et al. disclose the transition (in Fig. 1) includes a patch transition (12) comprising a metal pad that is in contact with the center strip (11) of the co-planar waveguides (9a, 9b and 11); and the two outer strips (9a and 9b) form a ground plane (Col. 3, Line 65 - Col. 4, Line 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the transition as patch transition as taught by Weinreb et al. into the modified device of Kirino for the benefit of improving the operation of the transition and reducing loss due to reflection (Col. 4, Lines 31-35).
Regarding claim 37:
Kirino as modified is silent on that a length of the patch transition is about one half of a wavelength of a radar signal transmitted by the at least one transmitter or received by the at least one receiver.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the transition as patch transition as taught by Weinreb et al. into the modified device of Kirino for the benefit of improving the operation of the transition and reducing loss due to reflection (Col. 4, Lines 31-35).

Allowable Subject Matter
Claims 29, 32-35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845